PER CURIAM
Defendant was convicted of first-degree theft. ORS 164.055. As part of the sentence, the court imposed restitution in the amount of $959. On appeal, defendant asserts that the trial court erred in imposing part of the restitution — $250 related to damage to a victim’s vehicle— in the absence of a causal relationship between defendant’s criminal conduct and the economic loss in question. The state concedes that, under the circumstances presented here, the trial court erred in imposing the restitution at issue. We agree and accept the concession. See State v. Dillon, 292 Or 172, 181, 637 P2d 602 (1981) (for imposition of restitution to be proper, a defendant’s criminal activity must be the cause of pecuniary damage). Accordingly, the case must be remanded for resentencing.
Remanded for resentencing; otherwise affirmed.